Citation Nr: 0905746	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1963 to May 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that, among other things, denied entitlement to 
service connection for bilateral hearing loss and a foot 
fungus.  In a November 2004 Notice of Disagreement, the 
Veteran's expressed his disagreement with the denial of both 
issues.  In his November 2005 Substantive Appeal, the Veteran 
perfected his appeal in regards to the bilateral hearing loss 
claim only.  

In an August 2006 statement, the Veteran's representative 
indicated that he wanted the Board to address the foot fungus 
claim.  However, as the Veteran did not file a timely 
Substantive Appeal in regards to that claim, the Board 
currently does not have jurisdiction to address that issue.  

In February 2007, the Veteran testified at a video conference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge sitting in Washington, DC.  A transcript of his 
testimony is associated with the claims file.

In August 2007, the Board remanded the Veteran's hearing loss 
claim for further development.  


FINDING OF FACT

The Veteran's current hearing loss was not first shown during 
service or for many years following discharge from service, 
and the preponderance of the medical and other evidence shows 
that the hearing loss is not otherwise related to any 
incident of service, including in-service noise exposure.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss has not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO cured the defect by 
sending a subsequent letter to the Veteran in August 2007 
that specifically notified him regarding the assignment of 
disability ratings and effective dates for any grant of 
service connection.  The claim was subsequently readjudicated 
by a September 2008 Supplemental Statement of the Case.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  He has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded him audiological evaluations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded him the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file; and neither the Veteran nor 
his representative has contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



II. Service Connection

The Veteran seeks service connection for bilateral hearing 
loss.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as hearing 
loss (an organic disease of the nervous system) to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Veteran's service treatment records, including an April 
1966 separation examination, do not show a hearing loss 
disability during service.  Similarly, a March 1969 Marine 
Reserves promotion examination report includes an audiogram 
that indicates that the Veteran did not have a hearing 
disability at that time by VA standards. 

Regardless of whether the Veteran was exposed to loud noise 
during service, bilateral hearing loss was not shown during 
service or within the first post service year.

An October 2004 VA audiogram reveals bilateral hearing loss.

Although the Veteran asserts in-service acoustic trauma, has 
submitted an April 2004 statement from Colonel R. E. S. that 
supports the assertion of in-service noise exposure, and 
currently has bilateral hearing loss, such evidence, alone, 
is insufficient to establish service connection.  There must 
be competent evidence establishing an etiological 
relationship between the injury or event in service and the 
current disability.  The Veteran did not seek treatment for 
bilateral hearing loss for many decades following his 
separation from service.  The decades long evidentiary gap in 
this case between active service and the earliest post-
service medical evidence of bilateral hearing loss, or the 
absence of evidence during that period, constitutes negative 
evidence tending to disprove the claim that the Veteran had 
an injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).

The record does not contain any evidence prior to this decade 
which shows treatment for, or a diagnosis of, hearing loss.  
Thus, the lack of any objective medical evidence of 
continuing complaints, symptoms, or findings for many decades 
between the period of active duty and the first complaints or 
symptoms of bilateral hearing loss is itself evidence which 
tends to show that bilateral hearing loss did not have its 
onset in service or for many years thereafter.  Furthermore, 
during his February 2007 video conference hearing, the 
Veteran testified that he did not notice a decline in his 
hearing until long after service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Furthermore, in October 2004 and August 2008, two separate VA 
audiologists reviewed the Veteran's claims file and found 
that the Veteran's bilateral hearing loss was not related to 
his service or noise exposure therein.  In October 2004, the 
VA audiologist opined that given the Veteran's normal hearing 
at the time of discharge, it was less likely as not caused by 
or the result of noise exposure while on active duty.  On 
August 2008 VA examination, the audiologist specifically 
noted that from 1963 to 1966, the Veteran served in an 
artillery battalion for which the Veteran reported a history 
of noise exposure from weapons fire, Howitzer cannons, and 
4.2 inch mortars.  He did not wear hearing protection at the 
time.  The Veteran denied non-military occupational noise 
exposure while working in sales and had recreational noise 
exposure form small arms fire during which he wore hearing 
protection.  The audiologist referenced a study by the 
Institute of Medicine (2005) that concluded that there was no 
scientific basis for normal hearing at the time of discharge 
and delayed or late onset noise-induced hearing loss being 
casually attributable to military noise exposure several 
years later.  The audiologist noted that the Veteran's 
hearing was normal upon release from active duty in 1966 and, 
based on the rationale from the 2005 study noted above, 
opined that the Veteran's bilateral hearing loss was less 
likely as not caused by or a result of noise exposure during 
military service.  There is no competent medical evidence to 
the contrary.  

Although the Veteran believes that his current bilateral 
hearing loss is related to in-service noise exposure, he is 
not a medical expert.  Therefore, he is not competent to 
express an authoritative opinion on the issue of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).There is no evidence of record, other than the 
appellant's contentions, that his current left eye 
disorder(s) are related to any disease or injury incurred in 
or aggravated by service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Although the Veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the Veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.   See Washington v. Nicholson, 19 Vet 
App 362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).  

In considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Unfortunately, 
the medical evidence in this case weighs against the claim.

The preponderance of the evidence is against a finding of 
service connection for bilateral hearing loss.  The doctrine 
of reasonable doubt has been considered; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application and service connection 
for right ear hearing loss is not warranted. 38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.


ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
L. B. Cryan
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


